Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This Final Office Action is in response Applicant communication filled on 09/07/2022. 
Status of Claims
Claims 1, 6 have been amended by Applicant with this current amendment.  
Claims 2-5, 7-10 have been canceled by Applicant with this current amendment
Claims 11-18 have been newly added by Applicant with this current amendment. 
Claims 1, 6, 11-18 are currently pending and have been rejected as follows. 
DSMER Pilot Program
Examiner noted Applicant’s inclusion of PTO/SB/456 form dated 09/07/2022. 
Response to Amendments
112 (b) rejections in the previous act are withdrawn in view of Applicant amendment.  
Response to Arguments
Applicant’s 09/07/2022 amendment necessitated new grounds of rejection in this action.
Response to prior art Arguments
Applicant’s prior art arguments were fully considered but they are unpersuasive. Specifically, 
	Remarks 09/07/2022 p.9 last ¶ argues Eicher does not teach: 
	- “a second storage apparatus that stores, for each customer, an importance level for each of a plurality evaluation items and a customer identification”
	Remarks 09/07/2022 p. 11 last ¶ to p.12 ¶1 further argues that Eicher does not teach: 
    - “receive claim information of a past order in the generated work plan indicating an evaluation item among the plurality of evaluation items and a customer identification”,
    - “update the second storage apparatus to increase an importance level for the evaluation item included in the received claim information”, “and”
    - “upon updating the second storage apparatus, generate the work plan based on the rules and the increased importance level in the updated second storage apparatus according to the rules”
        Examiner fully considered Applicant’s arguments but respectfully disagrees. Eicher teaches: 
- “a second storage apparatus that stores, for each customer, an importance level for each of a plurality evaluation items and a customer identification” (Eicher [0179] 2nd sentence: service catalog update module 66 may be provided to update the service catalog based on learned performance criteria from other systems in this environment. For example, at [0062] 5th sentence: a partner directory may comprise a database that identifies the potential partners that are participating in the supply chain management system. [0063] last 3 sentences: an entity that participates may have different preferences as to characteristics that are most important to that enterprise. For example, one enterprise may find that timely delivery is most critical performance indicator whereas other entity may be most concerned with % of defects received in supply. All of this info may be detailed and provided in a database system that comprises the partner directory. Similarly, [0070] 3rd, 5th sentences. Also, [0126] 1st-5th sentences noting another example where: the documents held within a change control system and all changes are logged. Both parties are notified whenever the documents change. These change notifications include list of KPI's, alerts, thresholds currently associated with the agreement. Appropriate users may be asked to review these details to determine if the business agreement change has impacted lower level control parameters. If so, users may be provided with tools and content to help adjust control parameters per new business arrangement. [0155] 4th-5th, 9th sentences: noting yet another example where, in step 506, the user is presented with threshold values at each alert and escalation level for each metric with boxes to specify notification lists for each of the different levels and escalation levels. Fig.10, [0156] 7th sentence: users specify the frequency level with respect to time, i.e. 5 alerts a week, or 4 alerts a month. [0157] 3rd sentence: in step 606 users are presented with selected operational responses to specify the frequency level of operational responses (5 response #1 a week or 4 response #2 a month) that trigger a management alert for that response. Users specify this frequency with respect to time as well); 
       - “receive claim information of a past order in the generated work plan indicating an evaluation item among the plurality of evaluation items and a customer identification”;    
      (Eicher [0181] 1st sentence: customized rules for non-arrival and late arrivals. Specifically,
       Eicher [0023] 1st sentence: performance-based supply chain management system provides distributed, stateless, event-monitoring server system through which buyers and suppliers interact to engage in contractual relationships for supply of goods or services based on past performance with respect to key performance indicators identified by each party. [0072] 3rd, 5th sentences: [requests for proposals] RFP's / [requests for quotes] RFQ's may be sent out to potential suppliers to see if they are interested... For example, if a buyer and supplier have transacted business in the past, their past performance history together may be used to determine whether or not to fit them together again. [0018] last sentence: For example, if one partner fails to deliver a shipment on time, the other partner is notified to allow for issue resolution by all involved in a supply chain.
[0179] 2nd sentence: the service catalog update module 66 may be provided to update the service catalog based on learned performance criteria from other systems in this environment. For example, at [0062] 5th sentence: the partner directory comprise a database that identifies the potential partners that are participating in the supply chain management system)
       - “update the second storage apparatus to increase an importance level for the evaluation item included in the received claim information”; (Eicher [0179] 2nd-3rd sentences: service catalog update module 66 provided to update the service catalog based on learned performance criteria from other systems in this environment. Business rule adaptation module 68 may be provided to update [or expand] business rules based on other criteria selected through the process. For example, per [0078] 2nd-3rd sentence: if a partner's planning process resulted in high error, confidence factor around interpreting new plans from that partner may be low. By differentiating high confidence from low confidence plans & commitments business users can focus attention on low confidence (high-risk) transmissions and allow high confidence (low risk) transmissions to flow more automatically to their execution systems. Similarly, at [0180] last 2 sentences: step 710 monitors to determine whether the issue has been resolved within escalation thresholds. If not, in step 710, an escalated threshold is exceeded [or increased] and step 702 continues with a higher [increased] level of alert being initiated by the process) “and” 
	- “upon updating the second storage apparatus, generate the work plan based on the rules and the increased importance level in the updated second storage apparatus according to the rules” (Eicher ¶ [0096] 1st-3rd sentences: in step 122, the service catalog is automatically updated with the content collected to the various phases. This info includes… KPI, actual performance statistics [i.e. increased risk per [0078] 2nd-3rd sentence], trend analysis [i.e. escalated or increased importance at ¶ [0180] last 2 sentences] … fed back into the service catalog in future processes. While monitoring the day-to-day metrics of the partners, the system has the ability to update the partner directory with up-to-date information about how the partner is doing... ¶ [0096] 4th-5th sentences: then, in step 124, the business rules that are used to monitor performance may be altered to take into consideration the analysis derived. Various artificial intelligence engines may be implemented to achieve this result. [0100] 1st sentence: Once new business rules are determined, the business rules may then be submitted for approval in step 126 and then fed back through the process to the customized business rule step 110 for use in future processes).
Objection 
	Claim 1, as amended by Applicant, is objected for informally reciting, among others: 
     *  “a second storage apparatus that stores, for each customer, an importance level for each of a plurality evaluation items regarding each of the customers and a customer identification…” 
instead of, grammatically correct
     *  “a second storage apparatus that stores, for each customer, an importance level for each of a plurality” of “evaluation items regarding each of the customers and a customer identification…” 
Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 1,11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 1 is independent and has been amended to recite, among others: …
	 “a second storage apparatus that stores, for each customer, an importance level for each of a plurality evaluation items regarding each of the customers and a customer identification,”
	* “generate the work plan based on the basis of the rules by using the importance level of each evaluation item regarding the customers of the second storage apparatus
          * “receive claim information of a past order in the generated work plan indicating an evaluation item among the plurality of evaluation items and a customer identification”;    
	-> rendering said claim vague and indefinite because it is unclear if  
         * “a customer identification” as subsequently recited at “receive” limitation relates back to    
        * “a customer identification” antecedently recited at “a second storage apparatus that stores” limitation.
	Examiner submits that the current issue is one of unclarity with respect to prior antecedent basis as a matter of 35 USC 112(b) as instructed by MPEP 2173.05(e), and not a matter of Objection such as grammatical informalities as per ¶ 7.29.01. Several options for correcting the issue can been proposed to Applicant to address the issue. Examiner recommended as one exemplary option, that Applicant further amend
 	Claim 1 to recite, among others: …
	* “receive claim information of a past order in the generated work plan indicating an evaluation item among the plurality of evaluation items and [[a]]” the “customer identification”;   
	Claims 11-14 are dependent and rejected upon rejected parent independent Claim 1. 
Clarification and/or correction are required.
-------------------------------------------------------------------------------------------------------------------------------



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1, 6, 11-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s) describe or set forth the abstract ideas as follows except where strikethrough: “…a plurality of rules which are set in advance in association with the work and storing, for each customer, an importance level for each of a plurality of evaluation items” (independent Claim 6) / “…rules which are set in advance in association with the work, for each customer, an importance level for each of a plurality evaluation items regarding each of the customers and a customer identification,” (independent Claim 1); 
       - “generating / generate the work plan based on the rules by using the importance level of each evaluation item regarding the customers ”;
       - “receive / receiving claim information of a past order in the generated work plan indicating an evaluation item among the plurality of evaluation items and a customer identification”;    
       - “increasing an importance level / ”; “and” 
       - “upon increasing the importance level /  / generating the work plan based on the rules and the increased importance level in the updated  according to the rules” (independent Claims 1, 6)
     -  “the importance level is an integer” (dependent Claims 11, 15)
     - “each evaluation item indicates one of delivery date, cost, quality” (dependent Claims 12, 16)
     - “the plurality of rules include a plurality of customer rules, each customer rule indicating an evaluation item, a content of the rule related to the evaluation item and a priority of applying the respective rule” (dependent Claims 13, 17)
     -“ the plurality of rules include a plurality of equipment rules, each equipment rule including a process associated with a machine, among a plurality of machines executing the work, and status information indicating whether the respective rule is applied” (dependent Claims 14, 18) 
-------------------------------------------------------------------------------------------------------------------------------
Examiner points to MPEP 2106.04(a): “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible…”.   
Here, per MPEP 2106.04(a)(2) II, the claims recite, or at least describe or set forth the abstract “Certain Method of Organizing Human Activities” grouping, with the Examiner stressing that the term fundamental is not used in the sense of necessarily being old or well-known1. 
	Specifically, here when tested per MPEP 2106.04(a)(2)II, the claims recite, or at least describe or set forth fundamental economic practices, summarized at preamble of independent Claims 1,6 as “devising a work plan for work for orders from customers”, and preponderantly claimed here at independent Claims 1,6, with respect to “work” and “evaluation item(s)” at Claims 1,6,13,17, the latter further exemplified as “indicat[ing] one of delivery date, cost, quality” at dependent Claims 12, 16. Thus, it can also be said that here, the claims recite, describe or set forth commercial interactions in the form of business relations, as well as managing such interactions by following rules or instructions, as: “claim information of past order in the generated work plan indicating an evaluation item among the plurality of evaluation items and a customer identification”; “increase an importance level for the evaluation item included in the received claim information”; “upon increasing the importance level generate the work plan based on the rules and the increased importance level in the updated second storage apparatus according to the rules” (independent Claims 1, 6), “the plurality of rules include” “customer rules, each customer rule indicating an evaluation item, a content of the rule related to the evaluation item and a priority of applying the respective rule” (dependent Claims 13, 17), “the plurality of rules include a plurality of equipment rules, each equipment rule including a process associated with a machine, among a plurality of machines executing the work, and status information indicating whether the respective rule is applied” (dependent Claims 14,18). Moreover, such features can be also argued as implementable by Mental Processes2 through use of physical aids such as pen and paper: 
          - by aided judgement [here “generate work plan based on rules” “set in advance” “by using importance level of each evaluation item regarding the customers” at independent Claims 1, 6],
	- by aided observation [here “receive claim info of past order in generated work plan indicating evaluation item among evaluation items and customer identification” at Claims 1, 6].    
	- by aided evaluation [here “increasing importance level for the evaluation item included in the received claim information” at independent Claims 1, 6].
            - by aided judgement [here “upon increasing the importance level, generate the work plan based on the rules and the increased importance level according to the rules” at Claims 1, 6].
	Examiner reminds Applicant that under PEP 2106.04(a)(2) IIIC: 1. Performing a mental process on a generic computer, 2. Performing a mental process in a computer environment, and 3. Using a computer as a tool to perform a mental process, do not preclude the claims from reciting, describing or setting forth the abstract exception. Additional details will be now investigated more granularly below. For now, Examiner submits that there is enough evidence to show claims recite, describe or at least set forth the abstract exception. Step 2A prong one.
-------------------------------------------------------------------------------------------------------------------------------
	This judicial exception is not integrated into a practical application because per Step 2A prong two, the individual or combination of the additional, computer-based elements [strikethrough above] is found to merely apply the already recited abstract idea. 
Specifically, per MPEP 2106.05(f)(2) the additional, computer based elements [here “first”  and “second” “storage apparatus”, “processor”, “memory” at independent Claim 1], provide mere instructions to apply abstract idea3  [here “devising a work plan for work for orders from customers” as summarized at preamble of independent Claims 1, 6 and detailed through body of Claims 1, 6, 11-18] and a mathematical algorithm [here “importance level is an integer” at dependent Claims 11, 15] where computer components are merely used as tools to perform economic tasks [here identified above] or other tasks to receive [here “processor” “receive” “claim info” at independent Claim 1] and store data4  [here “1st storage apparatus that stores a plurality of rules set in advance in association with the work and a 2nd storage apparatus that stores, for each customer, an importance level for each of a plurality evaluation items regarding each of the customers and a customer identification”, “update the second storage apparatus to increase an importance level”, “updated second storage apparatus according to the rules” at independent Claims 1, “storing a plurality of rules which are set in advance in association with the work and storing, for each customer, an importance level for each of a plurality of evaluation items” at independent Claim 6). 
	All these do not integrate the abstract idea into a practical application. 
-------------------------------------------------------------------------------------------------------------------------------
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea, [see MPEP 2106.05(f)]. For these reasons, said computer-based additional elements similarly do not provide significantly more than the abstract idea itself in light of MPEP 2106.05(f) as sufficient option for evidence. 	However, assuming arguendo that further evidence would be require to demonstrate conventionality of the additional, computer-based elements [as initially strikethrough above], Examiner would further point to MPEP 2106.05(d) to demonstrate that said additional elements remain well-understood, routine, conventional. In that case, Examiner would rely as evidence on Applicant’s own Spec, publications and/or case law. 
Per MPEP 2106.05(d)(I)(2) Examiner points to Applicant’s own Original Spec. as follows: 
	* Original Specification ¶ [0016] 1st sentence: “This customer management server 2 is composed of a general-purpose server apparatus equipped with information processing resources such as a CPU (Central Processing Unit) 10, a main storage apparatus 11, and an auxiliary storage apparatus 12. The CPU 10 is a processor which controls the operations of the entire customer management server 2”.
	* Original Specification ¶ [0018] 1st sentence: “The work plan devising server 3, like the customer management server 2, is composed of a general-purpose server apparatus which is equipped with a CPU 20, a main storage apparatus 21, and an auxiliary storage apparatus 22”. 
Per MPEP 2106.05(d)(II), the additional computer-based elements, can also be viewed as performing the well-understood, routine or conventional functions of: 
 	* storing and retrieving info in memory5 / gathering statistics6 / electronic recordkeeping7 and recording a customer’s order8 [here “1s storage apparatus that stores a plurality of rules” and “2nd storage apparatus that stores, for each customer, an importance level for each of a plurality evaluation items”, processor” “receive” “claim info” at independent Claim 1]
	All of these fail to provide anything significantly more than what is already well-understood, routine and conventional in light MPEP 2106.05(d). 	In conclusion, Claims 1, 6, 11-18 although directed to statutory categories (here “apparatus” or machine at Claims 1, 11-14 and “method” or process at Claims 6, 15-18) they still recite, or at least set forth the abstract idea (Step 2A prong one), with their additional, computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more (Step 2B). 
	Claims 1, 6, 11-18 are thus believed to be patent ineligible.







Claim Rejections - 35 USC § 102
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-4, 6-9 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as disclosed by Eicher et al US 20020099580 A1. Per,
	Claims 1,6 Eicher teaches  “A work plan devising method executed by a work plan devising apparatus for devising a work plan for work for orders from customers” (Figs.1,2,6,19,20  [0054]-[0060]), “the work plan devising method: comprising storing a plurality of rules which are set in advance in association with the work” ([0019] 3rd sentence: when resolved, a resolution is stored for future use in the system. [0020] 3rd sentence: data relating to performance & negotiation is stored in association with a participant in partner directory to be used in the future to select partners and resolve issues. [0026] 2nd sentence: resolutions and collaboration data is collected and stored for use in evaluating participant performance and selection for other buyer-supplier engagements. [0027] last 2 sentences: through this functionality, the system determine hot spots based on recurring alerts, alert severity, alert volume, pattern of alert responses or breadth of alerts occurring within a particular engagement. This info is stored for use in selection of buyers and suppliers by the system) “and storing, for each customer, an importance level for each of a plurality of evaluation items” ([0179] 2nd sentence: the service catalog update module 66 may be provided to update the service catalog based on learned performance criteria from other systems in this environment. For example, at [0063] last 3 sentences: an entity that participates may have different preferences as to characteristics that are most important to that enterprise. For example, one enterprise may find that timely delivery is most critical performance indicator whereas other entity may be most concerned with % of defects received in supply. All of this info may be detailed and provided in a database system that comprises the partner directory. Similarly, [0070] 3rd, 5th sentences. Also [0126] 1st-5th sentences: the documents held within a change control system and all changes are logged. Both parties are notified whenever the documents change. These change notifications include list of KPI's, alerts, thresholds currently associated with the agreement. Appropriate users may be asked to review these details to determine if the business agreement change has impacted lower level control parameters. If so, users may be provided with tools and content to help adjust control parameters per new business arrangement. [0155] 4th-5th, 9th sentences: in step 506, the user is presented with threshold values at each alert and escalation level for each metric with boxes to specify notification lists for each of the different levels and escalation levels. Fig.10, [0156] 7th sentence: users specify the frequency level with respect to time, i.e. 5 alerts a week, or 4 alerts a month. [0157] 3rd sentence: in step 606 users are presented with selected operational responses to specify the frequency level of operational responses (5 response #1 a week or 4 response #2 a month) that trigger a management alert for that response. Users specify this frequency with respect to time as well) (independent Claim 6) / 
	“A work plan devising apparatus for devising a work plan for work for orders from customers, the plan devising apparatus comprising: a processor; a memory coupled to the processor a first storage apparatus that stores a plurality of rules which are set in advance in association with the work” (Eicher [0019] 3rd sentence: when resolved, a resolution is stored for future use in the system. [0020] 3rd sentence: data relating to performance and negotiation is stored in association with a participant in partner directory to be used in the future to select partners and resolve issues. [0026] 2nd sentence: resolutions and collaboration data is collected and stored for use in evaluating participant performance and selection for other buyer-supplier engagements. [0027] last 2 sentences: Through this functionality, the system determine hot spots based on recurring alerts, alert severity, alert volume, pattern of alert responses or breadth of alerts occurring within a particular engagement. This info is stored for use in selection of buyers and suppliers by the system) “and” “a second storage apparatus that stores, for each customer, an importance level for each of a plurality evaluation items regarding each of the customers and a customer identification,” (Eicher [0179] 2nd sentence: service catalog update module 66 may be provided to update the service catalog based on learned performance criteria from other systems in this environment. For example, at [0062] 5th sentence: a partner directory may comprise a database that identifies the potential partners that are participating in the supply chain management system. [0063] last 3 sentences: an entity that participates may have different preferences as to characteristics that are most important to that enterprise. For example, one enterprise may find that timely delivery is most critical performance indicator whereas other entity may be most concerned with % of defects received in supply. All of this info may be detailed and provided in a database system that comprises the partner directory. Similarly, [0070] 3rd, 5th sentences. Also, [0126] 1st-5th sentences: the documents held within a change control system and all changes are logged. Both parties are notified whenever the documents change. These change notifications include list of KPI's, alerts, thresholds currently associated with the agreement. Appropriate users may be asked to review these details to determine if the business agreement change has impacted lower level control parameters. If so, users may be provided with tools and content to help adjust control parameters per new business arrangement. [0155] 4th-5th, 9th sentences: in step 506, the user is presented with threshold values at each alert and escalation level for each metric with boxes to specify notification lists for each of the different levels and escalation levels. Fig.10, [0156] 7th sentence: users specify the frequency level with respect to time, i.e. 5 alerts a week, or 4 alerts a month. [0157] 3rd sentence: in step 606 users are presented with selected operational responses to specify the frequency level of operational responses (5 response #1 a week or 4 response #2 a month) that trigger a management alert for that response. Users specify this frequency with respect to time as well) (independent Claim 1); 
	
	- “generating / generate the work plan based on the basis of the rules by using the importance level of each evaluation item regarding the customers of the second storage apparatus” ([0063] 5th-6th sentences: an entity that participates may have different preferences as to characteristics most important to that enterprise. For example, one enterprise may find that timely delivery is most critical performance indicator whereas other entity may be most concerned with % of defects received in supply. All of this info may be detailed and provided in a database system that comprises the partner directory. For example, at [0070] 3rd, 6th -8th sentences: the performance indicators important to the buyer are identified based on that buyer's preferences and other input received from the buyer. That info is useful to help identify the best match for a partner. For example, if a buyer requires that it wants to buy a million ball bearings over the course of a year, it is important for the supplier chosen to have the capacity to be able to fill those orders. Other expectations may include: ability to have the demand fulfilled in spikes; suppliers with production flexibility to accommodate short-notice changes in total demand and/or product mix; geographically dispersed production and/or distribution centers to guard against disruptions stemming from natural disasters etc. Indeed per Fig.1 step 104, at [0069] 3rd sentence, the system attempts to match up buyers and suppliers based on preferences provided by each of these enterprises. [0071] last sentence: Additionally, whenever a buyer or supplier creates or modify a new component, the preferences are then updated for that particular partner so that the system stores knowledge that the particular RFP is to be used as the default for that particular partner);

       - “receive / receiving claim information of a past order in the generated work plan indicating an evaluation item among the plurality of evaluation items and a customer identification”;    
      (Eicher [0181] 1st sentence: customized rules for non-arrival and late arrivals. Specifically,
       Eicher [0023] 1st sentence: performance-based supply chain management system provides distributed, stateless, event-monitoring server system through which buyers and suppliers interact to engage in contractual relationships for supply of goods or services based on past performance with respect to key performance indicators identified by each party. [0072] 3rd, 5th sentences: [requests for proposals] RFP's / [requests for quotes] RFQ's may be sent out to potential suppliers to see if they are interested... For example, if a buyer and supplier have transacted business in the past, their past performance history together may be used to determine whether or not to fit them together again. [0018] last sentence: For example, if one partner fails to deliver a shipment on time, the other partner is notified to allow for issue resolution by all involved in a supply chain
[0179] 2nd sentence: the service catalog update module 66 may be provided to update the service catalog based on learned performance criteria from other systems in this environment. For example, at [0062] 5th sentence: the partner directory comprise a database that identifies the potential partners that are participating in the supply chain management system. Another example at Fig.17 Jane Manager: Why was the supplier called so often? Supplier Management: We had a training issue with a new employee. After seeing the system generated trends we saw this & have trained him, He will be resolving similar issues in the future with our EDI group here)

       - “increasing an importance level / update the second storage apparatus to increase an importance level for the evaluation item included in the received claim information”; 
           (Eicher [0179] 2nd-3rd sentences: service catalog update module 66 provided to update the service catalog based on learned performance criteria from other systems in this environment. Business rule adaptation module 68 may be provided to update [or expand] business rules based on other criteria selected through the process. For example, per [0078] 2nd-3rd sentence: if a partner's planning process resulted in high error, confidence factor around interpreting new plans from that partner may be low. By differentiating high confidence from low confidence plans & commitments business users can focus attention on low confidence (high-risk) transmissions and allow high confidence (low risk) transmissions to flow more automatically to their execution systems. Similarly, at [0180] last 2 sentences: step 710 monitors to determine whether the issue has been resolved within escalation thresholds. If not, in step 710, an escalated threshold is exceeded [or increased] and step 702 continues with a higher [increased] level of alert being initiated by the process) “and” 

	- “upon increasing the importance level / upon updating the second storage apparatus, generate / generating the work plan based on the rules and the increased importance level in the updated second storage apparatus according to the rules” (Eicher ¶ [0096] 1st-3rd sentences: in step 122, the service catalog is automatically updated with the content collected to the various phases. This info includes… KPI, actual performance statistics [i.e. increased risk per [0078] 2nd-3rd sentence], trend analysis [i.e. escalated or increased importance at ¶ [0180] last 2 sentences] … fed back into the service catalog in future processes. While monitoring the day-to-day metrics of the partners, the system has the ability to update the partner directory with up-to-date information about how the partner is doing... ¶ [0096] 4th-5th sentences: then, in step 124, the business rules that are used to monitor performance may be altered to take into consideration the analysis derived. Various artificial intelligence engines may be implemented to achieve this result
[0100] 1st sentence: Once new business rules are determined, the business rules may then be submitted for approval in step 126 and then fed back through the process to the customized business rule step 110 for use in future processes).

Claims 11, 15 Eicher teaches “wherein the importance level is an integer” (Fig.9 & [0155] 3rd-4th sentences: users then have the option to change threshold values at the part level for alerts and specify time-based escalation thresholds for various levels of escalation. The levels of escalation may be [integer of] four. Similarly, Fig.10, [0156] 6th-7th sentence: In step 602, users are presented with selected KPI's and other metrics with the ability to specify the frequency level of operational alerts at different alert levels that will trigger a management alert for that particular key performance indicator or metric. users specify frequency level with respect to time, i.e. [integer] 5 alerts a week, or 4 alerts a month. [0157] 3rd sentence: in step 606 users are presented with selected operational responses to specify the frequency level of operational responses ([integer] 5 response #1 a week or 4 response #2 a month) that trigger a management alert for that response. Users specify this frequency with respect to time as well. [0155] 3rd-4th sentences: users then have the option to change threshold values at the part level for alerts and to specify time based escalation thresholds for various levels of escalation. The levels of escalation may be 4)

Claims 12, 16 Eicher teaches: “wherein each evaluation item indicates one of a delivery date, a cost and a quality” (Eicher Figs.14(a)-(c), 16, [0063] last 3 sentences: an entity that participates may have different preferences as to characteristics that are most important to that enterprise. one enterprise may find that timely delivery is most critical performance indicator whereas other entity may be most concerned with % of defects received in supply. All of this info may be detailed and provided in a database system that comprises the partner directory. [0082] 2nd sentence: tradeoff costs between different KPIs (i.e. Service Level v. Days of Supply v. Cycle Time etc. [0190] 2nd sentence: increased cost savings, savings thus tallied become inherent in the product. [0188] 2nd sentence: reducing the time and cost of ensuring quality of service).


 
Claims 13, 17 Eicher teaches: “wherein the plurality of rules include a plurality of customer rules, each customer rule indicating an evaluation item” (Eicher [0063] last 3 sentences: an entity that participates may have different preferences as to characteristics that are most important to that enterprise. For example, one enterprise may find that timely delivery is most critical performance indicator whereas other entity may be most concerned with % of defects received in supply. All of this info may be detailed and provided in a database system that comprises the partner directory
	[0070] 1st-5th sentences: as part of this partner selection process, one phase is to identify the KPI's for each of potential partners. For example, if a buyer is requesting a supplier for a particular type of good, a listing of all suppliers of that good are extracted from the database first. Then, performance indicators important to buyer are identified based on that buyer's preferences and other input received from the buyer. Additionally, various performance expectations may be set by buyer and/or supplier for the particular contract to be undertaken. For example, expectations include amount of time, quantity required, other indicators important to contract. (i.e. 
	[0023] 1st sentence: past performance with respect to key performance indicators identified by each party). That info is useful to help identify best match for a partner. For example, if a buyer requires that it wants to buy a million ball bearings over the course of a year, it is important for the supplier chosen to have the capacity to be able to fill those orders. Other expectations may include: ability to have the demand fulfilled in spikes; suppliers with production flexibility to accommodate short-notice changes in total demand and/or product mix; geographically dispersed production and/or distribution centers to guard against disruptions stemming from natural disasters, etc. [0155] 1st, 9th -11th sentences: users have ability to set operational alert thresholds, notification lists, and to specify escalation paths and operational response definitions for each alert. Next, in step 506, the user is presented with threshold values at each alert and escalation level for each metric with boxes to specify notification lists for each of the different levels and escalation levels. Users then can choose from pre-selected teams and/or add selected individuals. Next, in step 508, the user is presented with threshold values at each alert level for each metric with boxes to specify up to 5 text responses to each alert by user. 
	[0159] 5th sentence: the system sets a hierarchical set of alerts, conditions for each, and a response for each. [0175] 1st-2nd sentences: The housekeeper updates the partner entries (e.g., oldest first) using a slow background pull. As each entry is updated, its timestamp is incremented and therefore is not a candidate for the next update cycle), 
	“a content of the rule related to the evaluation item” (¶ [0063] last sentence: all of this info may be detailed and provided in a database system that comprises the partner directory, i.e.  timely delivery v. % of defects received in supply. [0070] 5th, 7th sentences: amount of time, the quantity required, or other indicators important to the contract. If a buyer requires that it wants to buy a million ball bearings over the course of a year, it is important for the supplier chosen to have the capacity to be able to fill those orders) “and”
	“ a priority of applying the respective rule” (¶ [0126] 4th -5th sentences: Appropriate asked to review these details to determine if business agreement change has impacted lower level control parameters. If so, users may be provided with tools and content to help adjust control parameters per new business arrangement. ¶ [0155] 4th-5th, 9th sentences: in step 506, the user is presented with threshold values at each alert and escalation level for each metric with boxes to specify notification lists for each of the different levels and escalation levels. Fig.10, ¶ [0156] 7th sentence: users specify the frequency level with respect to time, i.e. 5 alerts a week, or 4 alerts a month. ¶ [0157] 1st-2nd sentences: different levels of thresholds are preferably set for management level as opposed to operational level as specified in Fig.9. These alerts about alerts are called Metalerts or alerts about alerts as defined at ¶ [0090 last 2 sentences. ¶ [0157] 3rd sentence: in step 606 users are presented with selected operational responses to specify the frequency level of operational responses (5 response #1 a week or 4 response #2 a month) that trigger a management alert for that response. Users specify this frequency with respect to time as well. Similarly [0175] 1st-2nd sentences).

---------------------------------------------------------------------------------------------------------------------
Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over
	           Eicher as applied to claims 1, 6 above, and in view of 
	          Jani et al, US 20090037095 A1 hereinafter Jani. As per,

Claims 14, 18 Eicher still teaches at [0053] last sentence: annual goods flow relates to the value of goods physically transported between trading partners in a year (either calendar or fiscal).
                       Eicher does not explicitly recite to anticipate: 
		-“wherein the plurality of rules include a plurality of equipment rules, each equipment rule including a process associated with a machine, among a plurality of machines executing the work, and status information indicating whether the respective rule is applied”. Yet,
	           Jani in analogous work plan devising in the shipping industry teaches / suggests:	
	           -“wherein the plurality of rules include a plurality of equipment rules, each equipment rule including a process associated with a machine, among a plurality of machines executing the work, and status information indicating whether the respective rule is applied”.
		(Jani [0011] 3rd sentence: each transportation segment is determined based on a variety of criteria, including, provider's preferences, and type of special equipment required to load and unload the shipment. [0023] Fig.2 illustrates an embodiment of customer criteria 68 for transmodal and logistics system 100 of Fig.1. customer criteria 68 are information/data entered by customer regarding a particular shipment. Customer criteria 68 are used to determine the transportation routes and cost rates associated with shipping the particular shipment. In Fig. 2, customer criteria 68 indicates that John Doe's Auto Center has a package which needs to be shipped from 123 Midway Avenue, San Francisco, Calif. 94101 to 456 State Street, Beverly Hills, Calif. 90210. The expected delivery timeframe is same day. It should be understood that fewer or more data may be included in customer criteria 68. For example, at [0020] last sentence: if customer criteria 68 identify that special equipment such as a forklift or a crane is required to pick-up the shipment, then transportation routing module 53 references provider services data 84 and shipment sizes data 82 to identify which providers have such a service and/or transportation vehicle available to accommodate a large shipment. mid-[0016] another example where provider rules 72 specify that, for a small package to be shipped overseas, the shipment must first be delivered to a specified gateway airport to be flown to a destination gateway airport and subsequently delivered by truck to final destination. A destination gateway airport, is an airport capable of and/or authorized to transport packages internationally. mid-[0019] available special equipment data 83 indicates the types of shipping vehicles provided by and/or utilized by a particular provider (e.g., flatbeds, straight truck, fifty-three foot (53′) trailer, cargo transporter, commercial airline jet, etc.). Example on-demand 86 providers include: truckload provider, and chartered airplane. Scheduled 87 providers have a pre-determined and/or pre-set schedule having a particular arrival and/or departure time. Examples of scheduled 87 providers include, commercial airline, a bus, a less than a truckload provider, and a train. [0026] In Fig.3, each of provider transportation options 300 through 330 comprises a different transportation route within transportation route data 76. For example, in option 300, the first transportation segment of transportation route begins with a ground pick-up from the originating location having zip code of 94101 using ground transport vehicle G001. Ground transport vehicle G001 travels 21 miles to deliver the shipment to an airport to be transported by airline A1 on flight number 0895-73G from OAK to BUR for 2nd transportation segment of the transportation route. Upon arrival at BUR, a ground transport vehicle G002 transports the shipment for 14 miles to the destination location having a zip code 90210 for final segment of the transportation route. Similarly, mid- [0033]. Finally [0021] last two sentences: transportation routing module 53 stores the new transportation routes (e.g., the transportation routes identified after applying provider rules 72 or default provider rules 74) as transportation route data 76. In some embodiments, transportation routing module stores the new transportation routes as a separate component in data 60).
	It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Eicher’s “apparatus/method” to have included Jani teachings or suggestions to have enabled Eicher’s provider, to identify the most cost effective method and transportation means for shipping a shipment and to have allowed Eicher’s provider to have used a number of different combinations of third-party providers and automatically generate transportation routes based on the different combination of third-party providers without user intervention. Jani would have further allowed for the incorporation of logistics services providers in addition to transportation providers providing different modes of transportation and would have enabled Eicher’s provider to have established a set of rules which govern which providers to use and the criteria limiting the providers (Jani [0037] & MPEP 2143 G). The predictability of such modification would have been further corroborated by the broad level of skill of one of ordinary skills in the art as articulated by Eicher ¶ [0191]. 
	 Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar work planning field of endeavor. Specifically, since each reference focuses on order delivery rules and metrics, and in such combination each element merely would have performed the same managerial, analytical and econometric function as it did separately, it would have been reasoned that one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Eicher in view of Jani, the to be combined elements would have fitted together like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).

Conclusion
The following art is made of record and considered pertinent to Applicant's disclosure:
	Potharaju et al, Towards Automated Problem Inference from Network Trouble Tickets, 10th USENIX Symposium on Networked Systems Design, 2013
	WO 2013011457 A1 teaching system for facilitating financial transaction between seller and buyer, has communication arrangement that informs seller about transaction and payout reduced price in addition to current price that was paid by buyer
	US 20030185382 A1	Call center system
	US 6810382 B1	Personal injury claim management system
	US 7516161 B1	Administrative triggers
	US 8069054 B2	Automated transaction processing system and approach
	US 20120303545 A1	Method, System and Program Product for Measuring Customer 				            Satisfaction and Applying Post Concern Resolution
	US 9262751 B1	Providing feedback-based rate adjustment for electronic 
				communication services
	US 20160071032 A1	Personnel Resource Management System
	US 20160379281 A1	Compliance violation early warning system
	US 20210158368 A1	Method and system for generating responses to transaction 					disputes associated with a merchant
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Octavian Rotaru/
Primary Examiner, Art Unit 3624
	October 21st, 2022







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364, 115 U.S.P.Q.2d 1090, 1092 (Fed Cir. 2015); 
        In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); 
        In re Greenstein, 774 Fed. Appx. 661, 664, 2019 USPQ2d 212400 (Fed Cir. 2019) (non-precedential)
        2 MPEP 2106.04(a)(2) III
        3 Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
        4 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016), Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015)
        5 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
        6 OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93
        7 Alice Corp Pty Ltd v CLS Bank Int'l 573 US 208,225,110 USPQ2d 1984 (2014), Ultramercial,772 F.3d at 716,112 USPQ2d at 1755
        8 Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016)